Action to recover commissions for services rendered in procuring the sale of real property to defendants. In order to prove that plaintiff procured the seller of the property to enter into a contract with defendants, plaintiff sought to introduce testimony of conversations with the owner of the property and her representative. It was error to have excluded these conversations. A broker’s transactions with a proposed seller or buyer are admissible to show that he was performing the services to perform which he was hired. Judgment dismissing the complaint at the close of plaintiff’s case reversed on the law and a new trial granted, with costs to appellant to abide the event. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.